Dodge, J.
Appellant’s principal contention seems to be that sec. 1809a, Stats. 1898, must be considered as an amendment and, therefore, a part of sec. 1809, Stats. 1898, so that the only penalty ascribable to any disobedience of either is that denounced by sec. 1809a against any violation “of the provisions of this section.” This view is erroneous. As decided in Schroeder v. Wis. Cent. R. Co. 117 Wis. 33, 93 N. W. 837, sec. 1809, prohibiting running of trains through any city or village faster than six miles per hour, stands as it always had prior to- the enactment of what is now sec. 1809a, except that, since the two statutes are generally in pari ma-teria, the latter and more specific must be deemed to have carved out of the broader field covered by sec. 1809 that particular situation with which sec. 1809a deals, namely, a city or village where gates are maintained by order of the city government, and to contain the whole law on that subject. Nolan v. Milwaukee, L. S. & W. R. Co. 91 Wis. 16, 64 N. W. 819. The result is that sec. 1809 still prohibits a rate exceeding six miles an hour in all cities and villages, except those where gates are so maintained. The offense of running trains at a rate exceeding fifteen miles per hour in gated municipalities is a wholly distinct and separate one, with which alone sec. 1809a deals, and upon which is imposed the penalty expressed in that section. It results, of course, that disobedience of the prohibition declared in sec. 1809 is subject to the penalty denounced by sec. 1819, namely :
“If any railroad corporation, its officers, agents or servants shall violate or fail to comply with any of the provisions of this chapter for which no forfeiture is otherwise specially *81provided such corporation, shall, for each and every such violation or failure, forfeit not less than fifty nor more than five hundred dollars, one half to the person prosecuting, and in addition be liable to the person injured for all damages sustained thereby.”
Sec. 3297, Stats. 1898, expressly authorizes the joining with the state of the person entitled to any portion of the forfeiture, as the plaintiff Crane is alleged to be, under the provisions of sec. 1819. This view, of course, disposes of the further contention that the penalty denounced by sec. 1809a can be recovered only in an action in the name of the state alone, and that, since such penalty is only made “additional” to damages for a private injury, it cannot be recovered in absence o'f allegation and proof of such private injury.
A contention that a restriction by the legislature of the rate of railroad trains to six miles an hour in cities and villages is unreasonable cannot be sustained. That question is obviously within the field of legislative discretion in enacting police regulations. Nor can we discover absurdity in imposing a smaller penalty on running trains more than fifteen miles per hour over guarded street crossings than at six miles an hour where there are no such protections. If the precautions against access by the street to the railroad tracks were perfect, doubtless the legislature might forego all restraint of speed or penalty therefor.
By the Court. — Order affirmed.
Oassodáy, O. J., took no part.